UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8034



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTTIE P. LEDFORD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-99-259, CA-00-3027-6-13)


Submitted:   May 16, 2002                  Decided:   June 17, 2002


Before WIDENER, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scottie P. Ledford, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scottie P. Ledford seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Ledford, Nos. CR-99-259; CA-

00-3027-6-13 (D.S.C. Oct. 9, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2